Citation Nr: 1236000	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1969 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

This case was previously before the Board in January 2012.  In a January 2012 Board decision, the Board reopened the hypertension issue based on a finding that new and material evidence had been submitted.  In the same decision, the Board remanded the secondary service connection for hypertension issue for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and VA examinations dated in 2011 and 2012, received after recertification, which are pertinent to the present appeal.  Upon remand, the RO will have the opportunity to review these records prior to readjudicating the appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO.  See May 2011 Veteran's statement.  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Before addressing the merits of the secondary service connection claim for hypertension, the Board finds that additional development is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's previous January 2012 remand directives as to the hypertension issue on appeal.  

First, the RO must obtain a VA addendum opinion (another VA examination is not necessary) from the February 2012 VA examiner with regard to the Veteran's hypertension disorder, on the basis of being secondary to service-connected type II diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although the RO secured a VA hypertension examination dated in February 2012 as instructed in the remand, the VA examiner, Dr. F.U., MD., failed to directly answer the etiology question as posed.  The February 2012 VA hypertension examination is also flawed for a number of other reasons.  

The VA examiner was asked to opine whether the Veteran's hypertension was "aggravated" beyond the natural progression of the disease by the service-connected type II diabetes mellitus.  The VA examiner was asked to provide a complete rationale for any opinion offered.  However, the wording of the February 2012 VA examination report is not entirely clear in answering the question posed.  The VA examiner indicated initially that hypertension was not "due to or the result of" type II diabetes mellitus, but then explained this conclusion with an aggravation rationale.  Upon remand, the VA examiner will be requested to separately address the issues of secondary service connection by direct result and aggravation.  

Also, it does not appear that the February 2012 VA examiner was able to review Virtual VA treatment records dated from October 2011 to June 2012, which were added to the Virtual VA system after the VA examination was conducted.  The VA examiner further mentioned that his opinion was based on a review of "medical literature," but failed to identify what medical literature he was referring to.  This is important because the VA examiner was not able to review the medical treatise evidence submitted by the Veteran, which the Veteran believes contradicts the VA examiner's assessment.  On remand, the VA examiner must review, identify, and discuss all the medical science and literature of record in rendering his opinion.  Finally, the VA examiner must discuss whether the Veteran's documented history of kidney calculus, urethral calculus, and hematuria is indicative of "diabetic nephropathy" of the kidneys.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section F, Topic 22, Block ee (stating that the M21-1MR Manual permits a grant of secondary service connection for hypertension in certain circumstances when it is the result of or aggravated by "diabetic nephropathy").  

Therefore, the claims folder will be returned to Dr. F.U., who conducted the February 2012 VA hypertension examination, to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If the February 2012 VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary in the present case.  

Second, the RO (AMC) must send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should must advise the Veteran about the elements of a downstream disability rating and an effective date, which are assigned if his secondary service connection claim is granted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically this letter must advise the Veteran of the elements of a disability rating and an effective date, which will be assigned if his secondary service connection claim is granted.

2.  After sending VCAA notice and securing any additional evidence, the RO/AMC must secure a VA addendum opinion from the February 2012 VA examiner for hypertension.  If the February 2012 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  (Another VA examination is not necessary, as a diagnosis of current hypertension is already established).  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the addendum report must state whether such review was accomplished.  

THE FEBRUARY 2012 VA EXAMINER, OR OTHER QUALIFIED VA CLINICIAN, MUST PROVIDE AN ADDENDUM OPINION SEPARATELY ANSWERING THE FOLLOWING QUESTIONS: 

(i)  Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension is proximately due to or the result of his type II diabetes mellitus?  

(ii) Is it at least as likely as not (i.e., 50 percent or more probable) that current hypertension is chronically aggravated or worsened by his type II diabetes mellitus, beyond the natural progress of the disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his hypertension by his type II diabetes mellitus, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iii)  In making the above determinations, the examiner must clearly explain the rationale for his opinions.  The language of the previous February 2012 VA examination and opinion was not entirely clear.  The examiner must separately address secondary service connection by way of direct result and by way of aggravation.  The examiner must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and must also identify what specific "medical literature" he references.  The examiner must also address the medical treatise evidence submitted by the Veteran in May 2012 (marked with green tab).  Finally, the VA examiner must discuss whether the Veteran's documented history of kidney calculus, urethral calculus, and hematuria is indicative of "diabetic nephropathy" of the kidneys.  

IN RENDERING THE OPINION, THE VA EXAMINER IS ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, including VA treatment records dated after October 2011, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) As to the evidence of record, STRs are negative for hypertension or high blood pressure readings.  

(iii) Post-service, VA treatment records document high diastolic blood pressure readings from 1983 to 1986.  VA treatment records dated in October 1987 and November 1987 first diagnosed "diastolic hypertension," "mild hypertension," and "probable hypertension."  The Veteran was prescribed HCTZ to treat his hypertension.  Almost four years after his hypertension diagnosis, the Veteran was first diagnosed with "borderline" diabetes mellitus in a February 1991 VA treatment record.  In August 1996, the Veteran was hospitalized for hydronephrosis of the right kidney and a possible renal stone.  VA treatment records dated from the 1990s to the present note kidney calculus, urethral calculus, and hematuria as listed problems.  

(iv) Post service, a January 2008 VA nurse practitioner examiner assessed that hypertension was not caused by or the result of type II diabetes mellitus, since the diagnoses were rendered at the same time and current lab work reveals no renal damage from the diabetes.  In a June 2012 VA examination on Virtual VA, the same nurse practitioner opined that hypertension was not caused or aggravated by type II diabetes mellitus, but she did not provide a rationale for her opinion at that time.  

(v) The Veteran contends that his hypertension is the direct result of, or in the alternative, is aggravated by, his service-connected type II diabetes mellitus.  He says medical treatise evidence establishes that diabetes mellitus causes narrowing of the blood vessels, resulting in hypertension, or making existing hypertension worse.  See March 2008 Notice of Disagreement (NOD); December 2008 VA Form 9; August 2011 Veteran's statement; October 2011 hearing testimony at pages 4-6. 

(vi) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the secondary service connection claim for hypertension.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

